Case: 2:17-cr-00164-EAS-CMV Doc #: 1158 Filed: 12/28/20 Page: 1 of 4 PAGEID #: 4789




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 JOSE MANUEL ROMERO-PARADA,
                                                 CASE NO. 2:20-CV-5731
         Petitioner,                             CRIM. NO. 2:17-CR-164(6)
                                                 JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Judge Chelsey M. Vascura
         v.

 UNITED STATES OF AMERICA,

         Respondent.

                              REPORT AND RECOMMENDATION

         Petitioner brings this Motion to Vacate under 28 U.S.C. § 2255. For the reasons that

 follow, it is RECOMMENDED that this action be DISMISSED pursuant to Federal Rule of

 Civil Procedure 41(b) for failure to prosecute.

                                                    I.

         On November 3, 2020, Petitioner filed this Motion to Vacate under 28 U.S.C. § 2255

 challenging his convictions pursuant to his guilty plea on conspiracy to commit racketeering, in

 violation of 18 U.S.C. § 1962(d).     Petitioner asserts that he was denied the effective assistance

 of counsel. On November 16, 2020, the Court granted Respondent’s request for a stay of

 proceedings pending Petitioner’s written submission of his waiver of his attorney-client privilege

 as it relates to this claim, advising Petitioner that the failure to submit a waiver of his attorney-

 client privilege may result in the dismissal of this action. (Order, ECF No. 1138.) On December

 11, 2020, the Court issued a Show Cause Order directing Petitioner to show cause, within ten

 days, as to why this action should not be dismissed for failure to prosecute by Petitioner’s refusal

 to submit a waiver of his attorney-client privilege. (ECF No. 1152.) Still, to date, Petitioner has
Case: 2:17-cr-00164-EAS-CMV Doc #: 1158 Filed: 12/28/20 Page: 2 of 4 PAGEID #: 4790




 failed to respond or comply with this Court’s Order directing him to submit a waiver of his

 attorney-client privilege.

                                                   II.

        The Federal Rules of Civil Procedure may be used in habeas corpus “to the extent that

 they are not inconsistent with any statutory provisions or these rules[.]” Rule 12, Rules

 Governing Section 2255 Proceedings. The Court’s inherent authority to dismiss a plaintiff’s

 action or particular claims within an action with prejudice because of his failure to prosecute is

 expressly recognized in Federal Rule of Civil Procedure 41(b), which provides in pertinent part:

 “If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may

 move to dismiss the action or any claim against it. Unless the dismissal order states otherwise, a

 dismissal under this subdivision (b) . . . operates as an adjudication on the merits.” Fed. R. Civ.

 P. 41(b); Link v. Walbash R. Co., 370 U.S. 626, 629-31 (1962). “This measure is available to the

 district court as a tool to effect management of its docket and avoidance of unnecessary burdens

 on the tax-supported courts and opposing parties.” Knoll v. AT & T, 176 F.3d 359, 63 (6th Cir.

 1999). “Rule 41(b) recognizes the power of the district court to enter a sua sponte order of

 dismissal.” Steward v. City of Jackson, Tenn., 9 F. App’x 294, 296 (6th Cir. 2001) (citing Link,

 370 U.S. 626 at 630).

        To date, Petitioner has failed to respond to the Court’s November 16, 2020, Order or the

 Court’s December 11, 2020, Show Cause Order. Further, Petitioner has been cautioned that his

 failure submit a waiver of his attorney-client privilege may result in the dismissal of this action.

 Still, to date, he has failed to respond. See Stough v. Mayville Cmty. Schs., 138 F.3d 612, 615

 (6th Cir. 1998) (noting that “[p]rior notice, or lack thereof, is . . . a key consideration” in whether




                                                    2
Case: 2:17-cr-00164-EAS-CMV Doc #: 1158 Filed: 12/28/20 Page: 3 of 4 PAGEID #: 4791




 dismissal under Rule 41(b) is appropriate); see also Steward v. City of Jackson, 9 F. App’x 294,

 296 (6th Cir. 2001).

        It is therefore RECOMMENDED that the Court DISMISS this action WITH

 PREJUDICE under Rule 41(b).

                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

 party may, within fourteen (14) days, file and serve on all parties objections to the Report and

 Recommendation, specifically designating this Report and Recommendation, and the part in

 question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

 Response to objections must be filed within fourteen (14) days after being served with a copy.

 Fed. R. Civ. P. 72(b).

        The parties are specifically advised that failure to object to the Report and

 Recommendation will result in a waiver of the right to de novo review by the District Judge and

 waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

 Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

 judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

 court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

 defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

 magistrate judge’s report and recommendation).           Even when timely objections are filed,

 appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

 981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

 specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

 omitted)).



                                                   3
Case: 2:17-cr-00164-EAS-CMV Doc #: 1158 Filed: 12/28/20 Page: 4 of 4 PAGEID #: 4792




                                            /s/ Chelsey M. Vascura
                                            CHELSEY M. VASCURA
                                            UNITED STATES MAGISTRATE JUDGE




                                        4
